Citation Nr: 0831286	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-21 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for diabetic 
neuropathy.

2.  Entitlement to service connection for peripheral 
neuropathy other than diabetic neuropathy of the upper 
extremities, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for left thumb trigger 
finger, claimed as secondary to diabetes mellitus.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2008.  A transcript of the hearing 
has been associated with the record.

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Bilateral diabetic neuropathy of the upper extremities is 
related to the service-connected diabetes mellitus.

2.  Bilateral peripheral neuropathy other than diabetic 
neuropathy of the upper extremities is unrelated to the 
service-connected diabetes mellitus.

3.  Left thumb trigger finger is unrelated to the service-
connected diabetes mellitus.

CONCLUSIONS OF LAW

1.  Bilateral diabetic neuropathy of the upper extremities is 
proximately due to service-connected diabetes mellitus.  38 
C.F.R. § 3.310(a) (2007).

2.  Bilateral peripheral neuropathy is not proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).

3.  Left thumb trigger finger is not proximately due to or 
the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

An April 2004 letter explained the evidence necessary to 
support a claim of entitlement to benefits for additional 
disability that was caused or aggravated by a service-
connected disability.  The veteran was asked to submit 
evidence showing that peripheral neuropathy was related to 
his service-connected diabetes mellitus.  The evidence of 
record was listed that he veteran was told how VA would 
assist in obtaining further evidence.  A January 2006 letter 
provided essentially the same information.

A letter dated in March 2006 explained the manner in which VA 
determines disability ratings and effective dates.

A June 2006 letter asked the veteran to provide appropriate 
releases for identified private treatment records.  The 
evidence of record was listed and the veteran was advised of 
VA's responsiblities regarding development of evidence.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  The veteran was afforded the opportunity to 
testify before the undersigned Veterans Law Judge.  He has 
not identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

The veteran claims that bilateral peripheral neuropathy of 
the upper extremities and left thumb trigger finger are due 
to his service-connected diabetes mellitus.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).    

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:  
  
(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

An October 2003 private treatment record indicates that 
monofilament testing revealed pre-ulcer areas on the 
veteran's feet.

An April 2004 private treatment record indicates that the 
veteran had symptomatology of early carpal tunnel syndrome.  
The provider noted that the veteran's first two fingers and 
thumb on both hands had been going numb, especially at night.  
Cock-up splints were provided.

A VA treatment record dated in March 2005 indicates the 
veteran's complaint of pain in his left thumb.  

Subsequently in March 2005 the veteran complained of pain and 
throbbing in his feet.  The assessment was peripheral 
neuropathy.  Medication was prescribed.

In May 2005 the veteran complained of pain in his left thumb.  
Diabetes with neuropathy was noted, but the affected 
extremities were not identified.  Examination of the left 
thumb revealed triggering.  Review of symptoms indicated that 
the veteran's diabetes was under "so-so" control, with 
neuropathy.  Neurological examination was grossly intact with 
mild subjective intermittent neuropathy to the tips of the 
thumb, index, and long fingers; negative motor nerve 
conduction velocity; no gross atrophy; and intact motor.  The 
impression was trigger thumb left thumb and questionable 
early carpal tunnel related to neuropathy of diabetes and 
repetitive manual labor activity.  The veteran received an 
injection to his left trigger thumb.  

In June 2005, the veteran reported numbness in his thumbs as 
well as first and second digits, since the 1980s.  

A VA orthopedics note dated in July 2005 indicates that the 
veteran had some component of overuse-related carpal tunnel 
compounded by diabetic neuropathy.  The veteran's left thumb 
was noted to be better, with no triggering.  The impression 
was resolved left trigger thumb.

In July 2005 the veteran was injured in a motorcycle 
accident.  He suffered fractures to C3-4 and C6, a left 
shoulder dislocation, and neuropraxia along C5.  A December 
2005 report from L.S.W., M.D. indicates that there was severe 
denervation in the distal left C5-6 plexus distribution, 
moderate to severe bilateral median nerve entrapment at the 
wrist, mild right ulnar entrapment at the elbow, and 
superimposed sensorimotor neuropathy.  An April 2006 report 
by T.E.T., M.D. indicates nerve paralysis of the deltoid, 
rotator cuff, and biceps.  

A January 2006 VA orthopedics record notes symptoms referable 
to the veteran's fingers, without entrapment neuropathy 
findings.  The provider noted that the veteran was diabetic 
and suggested that the symptoms were caused by peripheral 
neuropathy.  

The veteran underwent brachial plexus reconstruction in 
August 2006.  Electromyography in August 2006 revealed 
electrophysiologic evidence of severe brachial plexopathy 
involving the left upper trunk, multiple chronic cervical 
radiculopathies, ongoing denervation, evidence of diffuse 
peripheral neuropathy involving the upper and lower 
extremities, and moderately severe median neuropathies at the 
wrist bilaterally.  

A VA examination was carried out in February 2007.  The 
medical records were reviewed.  The examiner noted the 
veteran's report of bilateral hand numbness and tingling in 
the mid to late 1980s, with progressive worsening.  He also 
noted that there was a suggestion of carpal tunnel syndrome, 
but no definitive diagnosis.  The veteran stated that 
numbness was alleviated by stretching and flexing his fingers 
and wrists.  Neurologically, the veteran was intact to 
vibratory and monofilament testing.  The examiner concluded 
that there was no clinical or diagnostic evidence of 
peripheral neuropathy of either upper extremity, noting that 
the upper extremities were fully sensate.  She also noted 
that there was no evidence in the medical literature that 
carpal tunnel syndrome was caused by or aggravated beyond 
normal progression by diabetes.  Rather, she stated that 
carpal tunnel syndrome was likely secondary to overuse and 
repetitive movements.

An additional VA examination was conducted in January 2008.  
The examiner noted that the claims file had been reviewed.  
Neurological examination revealed intact vibratory sensation 
to the upper extremities.  Microfilament was also intact.  
There was no atrophy and tone was good.  The assessment was 
left hand trigger finger improved status post injection.  The 
examiner noted that the veteran had full range of motion and 
5/5 strength.  No limitation or disability was found.  There 
was no diagnosis pertaining to the right upper extremity.  
The examiner indicated that the veteran had full sensation.  
She also stated that while the veteran complained of his 
right hand falling asleep, that symptom was more likely the 
result of carpal tunnel syndrome.  She concluded that there 
was no neurological condition affecting the veteran's right 
upper extremity and that neuropathy was unlikely because the 
veteran's diabetes was very well controlled on oral 
medications.  With respect to the veteran's left upper 
extremity, the examiner indicated that the veteran had 
paresthesia related to his motorcycle accident in July 2005, 
and that the condition was not caused by diabetes.  She 
additionally stated that diabetes did not directly cause or 
permanently worsen the condition.  She again pointed out that 
the veteran's diabetes was well controlled.  Finally, the 
examiner concluded that carpal tunnel syndrome was not likely 
caused by or permanently worsened by diabetes.  
 
Diabetic neuropathy

Having carefully reviewed the evidence pertaining to these 
claimed disabilities, the Board finds that service connection 
is warranted for bilateral diabetic neuropathy of the upper 
extremities.  The Board acknowledges that conflicting medical 
evidence has been presented.  Some opinions and examinations 
were prepared by persons who are not physicians.  
Furthermore, such compensation and pension opinions are in 
conflict with one another and the opinions reached appear to 
be influenced by review of literature rather than by acquired 
knowledge.  The Board finds the February 2007 and January 
2008 opinions to be unconvincing.  Far more probative are the 
opinions of treating examiners that the veteran has multiple 
neurologic problems, but that diabetic neuropathy is one of 
the components.  Most convincing is the opinion of Dr. W., 
who conducted an actual study and analyzed the results.  One 
of the results was of a superimposed sensorimotor neuropathy 
most likely consistent with diabetes.  This opinion has a 
rational factual basis and is consistent with the statements 
of the treating examiners.  The VA opinions of 2007 and 2008 
are less complete and do not refute the clinical findings and 
opinion of Dr Wilson.

Here, there is no doubt to be resolved.  Service connection 
for bilateral diabetic neuropathy of the upper extremities is 
granted.  To the extent that the AOJ must distinguish the 
diabetic neuropathy from the other neurologic findings, such 
is a rating issue, not an issue of whether service connection 
should be granted. 

Neuropathy other than diabetic neuropathy

The Board also finds that service connection is not warranted 
for bilateral peripheral neuropathy other than diabetic 
neuropathy.  In this regard, the Board acknowledges that 
there is evidence suggesting that the veteran suffers from 
diabetic neuropathy, for which the Board has granted service 
connection.  However, the February 2007 VA examiner concluded 
that there was no clinical or diagnostic evidence of 
peripheral neuropathy of either upper extremity.  Moreover, 
the January 2008 VA examiner reviewed the entire record prior 
to concluding that there was no neurological condition 
affecting the veteran's right upper extremity and that 
neuropathy was unlikely because the veteran's diabetes was 
very well controlled on oral medications.  She stated that 
the veteran's complaints of his right hand falling asleep 
were more likely the result of carpal tunnel syndrome, which 
was caused or worsened by diabetes.  With respect to the 
veteran's left upper extremity, she indicated that the 
veteran had paresthesia related to his motorcycle accident in 
July 2005, and that the condition was not caused by diabetes.  
She additionally stated that diabetes did not directly cause 
or permanently worsen the condition, again pointing out that 
the veteran's diabetes was well controlled.  With respect to 
the claimed left thumb trigger finger, the examiner 
essentially indicated that there is no current disability.  
The Board also notes that in July 2005, this claimed 
disability was observed to be resolved.

In summary, the Board has been presented with objective 
evidence that bilateral peripheral neuropathy other than 
diabetic neuropathy is not secondary a service connected 
disease or injury, to include the veteran's diabetes 
mellitus.  The Board finds that such evidence is far more 
probative than the veteran's statements advanced in support 
of his claim.  In this regard the Board notes that the 
veteran's assertion that peripheral neuropathy other than 
diabetic neuropathy and left thumb trigger finger are related 
to diabetes mellitus does not constitute competent evidence 
of such a relationship.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  The Board finds that the etiology of 
peripheral neuropathy other than diabetic neuropathy and left 
thumb trigger finger is far to complex a medical question to 
lend itself to the opinion of a layperson.

Although the Board finds that the VA opinions of 2007 and 
2008 are of lessened probative value, such opinions are, in 
part, consistent with the findings of Dr. W. and other 
evidence of record.  Dr. W clearly established that there 
were multiple neurologic problems.  Testing from the Mayo 
clinic also established that there were multiple processes, 
to include plexopathy, radiculopathy and a median nerve 
impairment.  No competent evidence establishes a relationship 
(causation or aggravation) to a service connected disease or 
injury. 

The preponderance of the evidence establishes that the 
claimed peripheral neuropathy other than diabetic neuropathy 
and left thumb trigger finger are unrelated to a service-
connected disease or injury; there is no doubt to be 
resolved; and service connection for a peripheral neuropathy 
of the upper extremities and left thumb trigger finger is not 
warranted.


ORDER

Service connection for diabetic neuropathy of the upper 
extremities is granted. 

Entitlement to service connection for peripheral neuropathy 
other than diabetic neuropathy of the upper extremities is 
denied.

Entitlement to service connection for left thumb trigger 
fingers is denied.


REMAND

The veteran is currently in receipt of a 30 percent 
evaluation for his PTSD.  The record is in conflict regarding 
the severity of this disability.  

In a December 2005 treatment record, B.L.F., LCPC, NCC noted 
that the veteran's symptoms had increased since a July 2005 
motorcycle accident.  In a July 2006 letter, B.L.F. indicated 
that the veteran presented well with examiners, but that the 
veteran had a history of minimizing and keeping quiet about 
his many struggles.  He stated that the veteran had memory 
problems that required him to carry a book so that he would 
remember appointments.  He noted that the veteran was a 
significant compensator.

Psychiatric outpatient treatment reports by E.J.E., M.D., 
showing treatment starting in April 2006, include a diagnosis 
of personality change due to a head injury (apparently a 
reference to the veteran's motorcycle accident).  The 
symptoms associated with this diagnosis are not delineated; 
however, an April 2006 record indicates the veteran's report 
that problems with irritability had been evident since the 
2005 motorcycle accident.  At that time, the veteran's wife 
stated that before the accident the veteran was mellow and 
easy going.  Dr. E. provided a Global Assessment of 
Functioning (GAF) score of 50 in his April 2006 report.  

A May 2006 report by B.L.F, notes that the veteran's GAF 
score had been as low as 38 and no higher than 59 over the 
previous year.  VA treatment records dated as recently as May 
2007 note a Global Assessment of Functioning score of 60.  

Although the veteran appeared to present well during his 
January 2008 VA psychological evaluation, and was assessed 
with a GAF score of 65, he and his wife testified in June 
2008 that the examination report was not descriptive of his 
actual level of functioning due to PTSD.

In light of the conflicting evidence regarding the impact of 
the veteran's PTSD, the Board concludes that an additional 
examination is warranted.  

Accordingly, the case is REMANDED for the following action:

 Schedule the veteran for a VA examination 
to determine the extent of his service-
connected PTSD.  Upon review of the claims 
file and examination of the veteran, the 
examiner should identify all 
manifestations of the veteran's PTSD and 
specify their severity.  The examiner 
should address the conflicting GAF scores 
and various diagnoses in the record.  The 
examiner should also specifically indicate 
whether there are psychiatric symptoms 
that are not associated with the veteran's 
service-connected PTSD, and if so, should 
identify the etiology of those symptoms.  
The examiner should also determine the 
veteran's GAF and explain the basis for 
the assignment of such a score.

The examiner should provide the rationale 
for all opinions expressed, to include a 
discussion of other pertinent evidence of 
record where indicated.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


